Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-23, 25-28, and 32-36 are allowable.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Kimes on February 23, 2022.
	The application has been amended as follows:
	Amend claim 31 as follows:
(Canceled)
Amend claim 32 as follows:
The scanning system of claim 1, where: 
the first type of activation, the second type of activation, or a third type of activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode; 
wherein the computing device is further to perform the following while in the image processing mode: 
generate a virtual 3D model of the one or more dental sites; and 
output the virtual 3D model of the one or more dental sites to the display


Reason for allowance

The prior art of record, specifically U.S. Patent Application US 20130257718 A1 to Ojelund et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 12, 19, and 25.
The prior art teaches a scanning system for performing intraoral scanning and generating a three-dimensional (3D) rendering of one or more dental sites (i.e. fig. 1, 3, para. [0131]), the scanning system comprising: a handheld intraoral scanner (i.e. fig. 1, 3, para. [0131]) configured to capture scan data of the one or more dental sites when operated in a scan mode (i.e. para. [0041]), the handheld intraoral scanner comprising a motion sensor (i.e. para. [0043]); a computing device to generate the 3D rendering of the one or more dental sites from the captured scan data of the one or more dental sites (i.e. fig. 1, para. [0034]); and a display to display the 3D rendering of the one or more dental sites (i.e. fig. 1, para. [0034]); wherein the handheld intraoral scanner further comprises at least one of a button or a touch sensor (i.e. fig. 3, para. [0043]) to provide manual interaction with the computing device (i.e. figs. 2, 3, para. [0134]), where: a first type of activation of the at least one of the button or the touch sensor causes the scanning system to enter the scan mode (i.e. para. [0041]); and a second type of activation of the at least one of the button or the touch sensor causes the scanning system to enter an overlay mode (i.e. para. [0043]), wherein the computing device is to present a menu on the display while the scanning system is in the overlay mode, the menu comprising one or more menu options for transitioning the intraoral scanning to a next segment or previous segment (i.e. para. [0083]), and wherein to select (i.e. fig. 2, para. [0134]) among the presented menu options (i.e. para. [0093]); receive, via handheld, input associated with one of the presented menu options (i.e. para. [0093]); wherein the computing device is to: receive, via the handheld intraoral scanner, input associated with one of the presented menu options (i.e. para. [0043]); and perform a function based on the received input (i.e. fig. 2, para. [0043]), wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. para. [0083]). However, the prior art does not teach wherein the computing device is to present a menu visualized on top of the 3D on the display, wherein the menu at least partially obstructs a view of the one or more dental sites; the handheld is usable to select among the presented menu options; wherein the 3D rendering has a first visualization during the scan mode; and wherein the 3D rendering 
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the system of the prior art to incorporate the features of wherein the computing device is to present a menu visualized on top of the 3D on the display, wherein the menu at least partially obstructs a view of the one or more dental sites; the handheld is usable to select among the presented menu options; wherein the 3D rendering has a first visualization during the scan mode; and wherein the 3D rendering has a second visualization during the overlay mode, the second visualization being different from the first visualization as recited in the context of claims 1, 12, 19, and 25, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAN H TRAN/Primary Examiner, Art Unit 2173